﻿Mr. President, my address today will be published in its entirety just as I wrote it. Because of its length, however, I shall now read it out in a shortened form. 
13.	I desire to express my gratitude to the General Assembly of the United Nations, which I am permitted today to participate in and to address. My thanks go in the first place to the Secretary-General of the United Nations, Mr. Kurt Waldheim. Last autumn, soon after my election to the Chair of Saint Peter, he invited me to make this visit, and he renewed his invitation in the course of our meeting in Rome last May. From the first moment I felt greatly honoured and deeply obliged. And today, before this distinguished Assembly, I also thank you, Mr. President, who have so kindly welcomed me and invited me to speak.
14.	The formal reason for my intervention today is, without any question, the special bond of co-operation that links the Apostolic See with the United Nations, as is shown by the presence of the Holy See's Permanent Observer to this Organization.
15.	Besides attaching great importance to its collaboration with the United Nations, the Apostolic See has always, since the foundation of your Organization, ex-pressed its esteem and its agreement with the historic significance of this supreme forum for the international lire of humanity today. It also never ceases to support your Organization's functions and initiatives, which are aimed at peaceful coexistence and collaboration between nations.
16.	This confidence and conviction on the part of the Apostolic See is the result, as I have said, not of merely political reasons but of the religious and moral character of the mission of the Roman Catholic Church.
17.	This is the real reason, the essential reason, for my presence among you, and I wish to thank this distinguished Assembly for giving consideration to this reason, which can make my presence among you in some way useful. Here, before the representatives of the States, I wish not only to thank you but also to offer my special congratulations, since the invitation extended to the Pope to speak in your Assembly shows that the United Nations accepts and respects the religious and moral dimension of those human problems that the Church attends to, in view of the message of truth and love that it is her duty to bring to the world. The questions that concern your functions and receive your attention—as is indicated by the vast organic complex of institutions and activities that are part of or collaborate with the United Nations, especially in the fields of culture, health, food, labour and the peaceful uses of nuclear energy—certainly make it essential for us to meet in the name of man in his wholeness, in all the fullness and manifold riches of his spiritual and material existence, as I have stated in my encyclical Redemptor Hominis,  the first of my pontificate.
18.	Now, availing myself of the solemn occasion of my meeting with the representatives of the nations of the earth, I wish above all to send my greetings to all the men and women living on this planet—to every man and every woman, without any exception whatever. Every human being living on earth is a member of a civil society, of a nation, man); of them represented here. Each one of you, distinguished ladies and gentlemen, represents a particular State, system and political structure, but what you represent above all are individual human beings; you are all representatives of men and women, of practically all the people of the world, individual men and women, communities and peoples who are living the present phase of their own history and who are also part of the history of humanity as a whole, each of them a subject endowed with dignity as a human person, with his or her own culture, experiences and aspirations, tensions and sufferings, and legitimate expectations. This relationship is what provides the reason for all political activity, whether national or international, for in the final analysis this activity comes from man, is exercised by man and is for man.
19.	I would like to express the wish that, in view of its universal character, the United Nations will never cease to be the forum, the high tribune, from which all man's problems are appraised in truth and justice. It was in the name of this inspiration, it was through this historic stimulus, that on 26 June 1945, towards the end of the terrible Second World War, the Charter of the United Nations was signed, and on the following 24 October your Organization began its life. Soon after, on 10 December 1948, came its fundamental document, the Universal Declaration of Human Rights, the rights of the human being as a concrete individual and of the human being in his universal value. This document is a milestone on the long and difficult path of the human race. The progress of humanity must be measured not only by the progress of science and technology, which shows man's uniqueness with regard to nature, but also and chiefly by the primacy given to spiritual values and by the progress of moral life.
20.	Today, 40 years after the outbreak of the Second World War, I wish to recall the whole of the experiences by individuals and nations that were sustained by a generation that is largely still alive. I had occasion not long ago to reflect again on some of those experiences, in one of the places that are most distressing and over-flowing with contempt for man and his fundamental rights—the extermination camp of 0£wie?im, Auschwitz, which I visited during my pilgrimage to Poland in June. This infamous place is unfortunately only one of the many scattered over the continent of Europe. But the memory of even one should be a warning sign on the path of humanity today, in order that every kind of concentration camp anywhere on earth may once and for all be done away with. And everything that recalls those horrible experiences should also disappear for ever from the lives of nations and States, everything that is a continuation of those experiences under different forms, namely, the various kinds of torture and oppression, either physical or moral, carried out under any system, in any land; this phenomenon is all the more distressing if it occurs under the pretext of internal security or the need to preserve an apparent peace.
21.	You will forgive me, ladies and gentlemen, for evoking this memory. But I would be untrue to the history of this century, I would be dishonest with regard to the great cause of man, which we all wish to serve, if l should keep silent, I who come from the country on whose living body 06wie?im was at one time constructed. But my purpose in evoking this memory is above all to show what painful experiences and sufferings by millions of people gave rise to the Universal Declaration of Human Rights, which has been placed as the basic inspiration and corner-stone of the United Nations. This Declaration was paid for by millions of our brothers and sisters at the cost of their suffering and sacrifice, brought about by the brutalization that darkened and made insensitive the human consciences of their oppressors and of those who carried out a real genocide. This price cannot have been paid in vain. If the truths and principles contained in this document were to be forgotten or ignored and were thus to lose the genuine self-evidence that so distinguished them at the time they were brought painfully to birth, then the noble purpose of the United Nations would be faced with the threat of a new destruction. This is what would happen if the simple yet powerful eloquence of the Universal Declaration of Human Rights were decisively subjugated by what is wrongly called political interest but often really means no more than one-sided gain and advantage to the detriment of others, or a thirst for power regardless of the needs of others—everything which by its nature is opposed to the spirit of the Declaration. Political interest, understood in this sense, if you will pardon me, ladies and gentlemen, dishonours the noble and difficult mission of your service for the good of your countries and of all humanity.
22.	Fourteen years ago my great predecessor, Pope Paul VI, spoke from this podium. He spoke memorable words, which I desire to repeat today: "Never again war, war never again!" "Never again one against another, “or even "one above another", but always, on every occasion, "with each other".
23.	Paul VI was a tireless servant in the cause of peace. I wish to follow him with all my strength and continue his service. The Catholic Church in every place on earth proclaims a message of peace, prays for peace, educates for peace. This purpose is also shared by the representatives and followers of other Churches and Communities and of other religions of the world, and they have pledged themselves to it. In union with efforts by all people of good will, this work is certainly bearing fruit. Nevertheless we are continually troubled by the armed conflicts that break out from time to time. How grateful we are to the Lord when a direct intervention succeeds in avoiding such a conflict, as in the case of the tension that last year threatened Argentina and Chile.
24.	It is my fervent hope that a solution also to the Middle East crises may draw nearer. While being prepared to recognize the value of any concrete step or attempt made to settle the conflict, I want to recall that it would have no value if it did not truly represent the "first stone" of a general over-all peace in the area, a peace that, being necessarily based on equitable recognition of the rights of all, cannot fail to include the consideration and just settlement of the Palestinian question. Connected with this question is that of the tranquillity, independence and territorial integrity of Lebanon within the formula that has made it an example of peaceful and mutually fruitful coexistence between distinct communities, a formula that I hope will, in the common interest, be maintained, with the adjustments required by the developments of the situation. I also hope for a special statute that, under international guarantees—as my predecessor Paul VI indicated— would respect the particular nature of Jerusalem, a heritage sacred to the veneration of millions of believers of the three great monotheistic religions, Judaism, Christianity and Islam.
25.	We are troubled also by reports of the development of weaponry exceeding in quality and size the means of war and destruction ever known before. In this field also we applaud the decisions and agreements aimed at reducing the arms race. Nevertheless, the life of humanity today is seriously endangered by the threat of destruction and by the risk arising even from accepting certain "tranquillizing" reports. The continual preparations for war demonstrated by the production of ever more numerous, powerful and sophisticated weapons in various countries show that there is a desire to be ready for war, and being ready means being able to start it; it also means taking the risk that sometime, somewhere, somehow, someone can set in motion the terrible mechanism of general destruction.
26.	It is therefore necessary to make a continuing and even more energetic effort to do away with the very possibility of provoking war, and to make such catastrophes impossible by influencing the attitudes and convictions, the very intentions and aspirations of Governments and peoples. This task is certainly served by initiatives aimed at international co-operation for the fostering of development. As Paul VI said at the end of his encyclical Populorum Progressio, "... if the new name for peace is development, who would not wish to labour for it with all his powers?"  However, this task must also be served by constant reflection and activity aimed at discovering the very roots of hatred, destructiveness and contempt—the roots of everything that produces the temptation to war, not so much in the hearts of nations as in the inner determination of the systems that decide the history of whole societies. The Universal Declaration of Human Rights has struck a real blow against the many deep roots of war, since the spirit of war, in its basic primordial meaning, springs up and grows to maturity where the inalienable rights of man are violated.
27.	This is a new and deeply relevant vision of the cause of peace, one that goes deeper and is more radical. It is a vision that sees the genesis, and in a sense the substance, of war in the more complex forms emanating from injustice viewed in all its various aspects: this injustice first attacks human rights and thereby destroys the organic unity of the social order, and it then affects the whole system of international relations.
28.	By applying this criterion, we must diligently ex-amine which principal tensions in connexion with the inalienable rights of man can weaken the construction of this peace which we all desire so ardently and which is the essential goal of the efforts of the United Nations.
29.	Man lives at the same time both in the world of material values and in that of spiritual values. For the individual living and hoping man, his needs, freedoms and relationships with others never concern one sphere of values alone, but belong to both. Material and spiritual realities may be viewed separately in order to understand better that in the concrete human being they are inseparable and to see that any threat to human rights , whether in the field of material realities or in that of spiritual realities, is equally dangerous for peace, since in every instance it concerns man in his entirety. Permit me to recall a constant rule of the history of humanity, a rule that is implicitly contained in all that I have already stated with regard to integral development and human rights. The rule is based on the relationship between spiritual values and material or economic values. In this relationship, it is the spiritual values that are pre-eminent, both on account of the nature of these values and also for reasons concerning the good of man. It is easy to see that material goods do not have unlimited capacity for satisfying the needs of man: they are not in themselves easily distributed and, in the relationship between those who possess and enjoy them and those who are without them, they give rise to tension, dissension and division that will often even turn into open conflict. Spiritual goods, on the other hand, are open to unlimited enjoyment by many at the same time, without diminution of the goods themselves.
30.	A critical analysis of our modern civilization shows that in the last 100 years it has contributed as never before to the development of material goods, but that it has also given rise, both in theory and still more in practice, to a series of attitudes in which sensitivity to the spiritual dimension of human existence is diminished to a greater or lesser extent, as a result of certain premises which reduce the meaning of human life chiefly to the many different material and economic factors—I mean to the demands of production, the market, consumption, the accumulation of riches or of the growing bureaucracy with which an attempt is made to regulate these very processes. Is this not the result of having subordinated man to one single conception and sphere of values?
31.	What is the link between these reflections and the cause of peace and war? Since, as I have already stated, material goods by their very nature provoke conditionings and divisions, the struggle to obtain these goods becomes inevitable in the history of humanity. If we cultivate this one-sided subordination of man to material goods alone, we shall be incapable of overcoming this state of need. We shall be able to attenuate it and to avoid it in particular cases, but we shall not succeed in eliminating it systematically and radically, unless we emphasize more and pay greater honour before everyone's eyes, in the sight of every society, to the second dimension of the goods of man: the dimension that does not divide people but puts them into communication with each other, associates them and unites them.
32.	I consider that the famous opening words of the Charter of the United Nations in which "the peoples of the United Nations, determined to save succeeding generations from the scourge of war" solemnly reaffirmed "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small", are meant to stress this dimension.
33.	An analysis of the history of mankind, especially at its present stage, shows how important is the duty of revealing more fully the range of the goods that are linked with the spiritual dimension of human existence. It shows how important this task is for building peace and how serious is any threat to human rights. Any violation of them, even in a "peace situation", is a form of warfare against humanity.
34.	It seems that in the modern world there are two main threats. Both concern human rights in the field of international relations and human rights within the individual States or societies.
35.	The first of these systematic threats against human rights is linked in an over-all sense with the distribution of material goods. This distribution is frequently unjust both within individual societies and on the planet as a whole. Everyone knows that these goods are given to man not only as nature's bounty: they are enjoyed by him chiefly as the fruit of his many activities, ranging from the simplest manual and physical labour to the most complicated forms of industrial production, and to highly qualified and specialized research and study. Various forms of inequality in the possession of material goods, and in the enjoyment of them, can often be explained by different historical and cultural causes and circumstances. But, while these circumstances can diminish the moral responsibility of people today, they do not prevent the situations of inequality from being marked by injustice and social injury.
36.	People must become aware that economic tensions within countries and in the relationships between States and even between entire continents contain within themselves substantial elements that restrict or violate human rights. Such elements are the exploitation of labour and many other abuses that affect the dignity of the human person. It follows that the fundamental criterion for comparing social, economic and political systems is not, and cannot be, the criterion of hegemony and imperialism: it can be, and indeed it must be, the humanistic criterion, namely, the measure in which each system is really capable of reducing, restraining and eliminating as far as possible the various forms of exploitation of man and of ensuring for him, through work, not only the just distribution of the indispensable material goods, but also a participation, in keeping with his dignity, in the whole process of production and in the social life that grows up around that process.
37.	Disturbing factors are frequently present in the form of the frightful disparities between excessively rich individuals and groups, on the one hand, and, on the other hand, the majority made up of the poor or indeed of the destitute, who lack food and opportunities for work and education and are in great numbers condemned to hunger and disease. And concern is also caused at times by the radical separation of work from property, by man's indifference to the production enterprise to which he is linked only by a work obligation, without feeling that he is working for a good that will be his or for himself.
38.	It is no secret that the abyss separating the minority of the excessively rich from the multitude of the destitute is a very grave symptom in the life of any society. This must also be said with even greater insistence with regard to the abyss separating countries and regions of the earth. Surely the only way to overcome this serious disparity between areas of satiety and areas of hunger and depression is through co-ordinated cooperation by all countries. This requires above all else a unity inspired by an authentic perspective of peace. Everything will depend on whether these differences and contrasts in the sphere of the "possession" of goods will be systematically reduced through truly effective means, on whether the belts of hunger, malnutrition, destitution, under-development, disease and illiteracy will disappear from the economic map of the earth, and on whether peaceful co-operation will avoid imposing conditions of exploitation and economic or political dependence, which would only be a form of neo-colonialism.
39.	I would now like to draw attention to a second systematic threat to man in his inalienable rights in the modern world, a threat which constitutes no less a danger than the first to the cause of peace. I refer to the various forms of injustice in the field of the spirit.
40.	Man can indeed be wounded in his inner relation-ship with truth, in his conscience, in his most personal belief, in his view of the world, in his religious faith, and in the sphere of what are known as civil liberties. Decisive for these last is equality of rights without discrimination on grounds of origin, race, sex, nationality, religion, political convictions and the like. For centuries the thrust of civilization has been in one direction: that of giving the life of individual political societies a form in which there can be fully safeguarded the objective rights of the spirit, of human conscience and of human creativity, including man's relationship with God. Yet in spite of this we still see in this field recurring threats and violations, often with no possibility of appealing to a higher authority or of obtaining an effective remedy.
41.	Besides the acceptance of legal formulas safe-guarding the principle of the freedom of the human spirit, such as freedom of thought and expression, religious freedom, and freedom of conscience, structures of social life often exist in which the practical exercise of these freedoms condemns man, in fact if not formally, to become a second-class or third-class citizen.
42.	It is a question of the highest importance that in internal social life, as well as in international life, all human beings in every nation and country should be able to enjoy effectively their full rights under any political regime or system.
43.	Only the safeguarding of this real completeness of rights for every human being without discrimination can ensure peace at its very roots.
44.	With regard to religious freedom, which I, as Pope, am bound to have particularly at heart, precisely with a view to safeguarding peace, I would like to repeat here, as a contribution to respect for man's spiritual dimension, some principles contained in the Second Vatican Council's Declaration Dignitatis Humanae:
"It is in accordance with their dignity that all men, because they are persons, that is, beings endowed with reason and free will and therefore bearing personal responsibility, are both impelled by their nature and bound by a moral obligation to seek the truth, especially religious truth. They are also bound to adhere to the truth once they come to know it and to direct their whole lives in accordance with the demands of truth." 
" . . .the practice of religion of its very nature consists primarily of those voluntary and free internal acts by which a man directs himself to God. Acts of this kind cannot be commanded or forbidden by any merely human authority. But his own social nature requires that man give external expression to these internal acts of religion, that he communicate with others on religious matters, and profess his religion in community." 
These words touch the very substance of the question. They also show how even the confrontation between the religious view of the world and the agnostic or even atheistic view, which is one of the "signs of the times" of the present age, could preserve honest and respectful human dimensions without violating the essential rights of conscience of any man or woman living on earth.
45.	Respect for the dignity of the human person would seem to demand that, when the exact tenor of the exercise of religious freedom is being discussed or determined with a view to national laws or international conventions, the institutions that are by their nature at the service of religion should also be brought in. If this participation is omitted, there is a danger of imposing, in so intimate a field of man's life, rules or restrictions that are opposed to his true religious needs.
46.	The United Nations has proclaimed 1979 the International Year of the Child, In this perspective we must ask ourselves whether there will continue to ac-cumulate over the heads of this new generation of children the threat of common extermination for which the means are in the hands of the modem States, especially the major world Powers. Are the children to receive the arms race from us as a necessary inheritance? How are we to explain this unbridled race?
47.	The ancients said: Si vis pacem, para bellum. But can our age still really believe that the breath-taking spiral of armaments is at the service of world peace? In alleging the threat of a potential enemy, is it really not rather the intention to keep for oneself a means of threat, in order to get the upper hand with the aid of one's own arsenal of destruction? Here, too, it is the human dimension of peace that tends to vanish in favour of ever new, possible forms of imperialism.
48.	It must be our solemn wish here for our children, for the children of all the nations on earth, that this point will never be reached. And for that reason I do not cease to pray to God each day so that in His mercy He may save us from so terrible a day.
49.	At the close of this address, I wish to express once more before all the high representatives of the States who are present a word of esteem and deep love for all the peoples, all the nations of the earth, for all human communities. Each one has its own history and culture. I hope that they will live and grow in the freedom and truth of their own history. For that is the measure of the common good of each one of them. I hope that each person will live and grow strong with the moral force of the community that forms its members as citizens. I hope that the State authorities, while respecting the just rights of each citizen, will enjoy the confidence of all for the common good. I hope that all the nations, even the smallest, even those that do not yet enjoy full sovereignty, and those that have been forcibly robbed of it, will meet, in full equality with the others in the United Nations. I hope that the United Nations will ever remain the supreme forum of peace and justice, the authentic seat of the freedom of peoples and individuals in their longing for a better future.
